DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shaughnessy (USPG Pub No. 2007/0002422).
	Regarding claim 1, O’Shaughnessy discloses an electrochromic light adjusting member (see Fig. 1, Paragraph 5), comprising in this order: a glass film (36) (Paragraph 49); a light transmitting electrically conductive layer (40) (Paragraph 45); and an electrochromic light adjusting layer (34) (Paragraph 51), wherein the light transmitting electrically conductive layer (40) includes a first indium-based electrically conductive oxide layer, a metal layer (68) formed of silver or a silver alloy, and a second indium-based electrically conductive oxide layer (80) in the stated order from a glass film side (see Fig. 4, Paragraphs 45, 55, 65), the first indium-based electrically conductive oxide layer (72) has a thickness of 5 nm to 60 nm (Paragraph 71), the metal layer (68) has a thickness of 1 nm to 20 nm (Paragraph 88), and the second indium-based electrically conductive oxide layer (80) has a thickness of 5 nm to 60 nm (Paragraph 89).
Regarding claim 2, O’Shaughnessy discloses wherein the light transmitting electrically conductive layer has a surface resistance value of 50 Ω/□ or less (Paragraphs 9, 52, 87).
Regarding claim 3, O’Shaughnessy discloses wherein the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are each an amorphous film (Paragraphs 55, 56).
Regarding claim 5, O’Shaughnessy discloses a light transmitting electrically conductive glass film (see Fig. 1, Paragraph 5), comprising: a glass film (36) (Paragraph 49); and a light transmitting electrically conductive layer (40) arranged on one side of the glass film (Paragraph 45), wherein the light transmitting electrically conductive layer (40) includes a first indium-based electrically conductive oxide layer (72), a metal layer (68) formed of silver or a silver alloy, and a second indium-based electrically conductive oxide layer (80) in the stated order from a glass film side (see Fig. 4, Paragraphs 45, 55, 65), the first indium-based electrically conductive oxide layer (72) has a thickness of 5 nm to 60 nm (Paragraph 71), the metal layer (68) has a thickness of 1 nm to 20 nm (Paragraph 88), and the second indium-based electrically conductive oxide layer (80) has a thickness of 5 nm to 60 nm (Paragraph 89).
Regarding claim 7, O’Shaughnessy discloses an electrochromic light adjusting element (see Fig. 1), comprising: the electrochromic light adjusting member of claim 1 (see Fig. 1); and an electrode substrate (22/38) (see Fig. 1), wherein the electrode substrate (22/38) is arranged on an electrochromic light adjusting layer side of the electrochromic light adjusting member (see Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy (USPG Pub No. 2007/0002422) in view of Kailasam et al. (USPG Pub No. 2017/0371218), hereinafter “Kailasam”.
Regarding claim 4, O’Shaughnessy discloses wherein the glass film has a thickness (Paragraphs 48, 49). O’Shaughnessy discloses the claimed invention but does not specify thickness of from 20 μm to 200 μm. In the same field of endeavor, Kailasam discloses thickness of from 20 μm to 200 μm (Paragraph 179). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light adjusting member of O’Shaughnessy with thickness of from 20 μm to 200 μm for the purpose of providing a useful method for applying the electrochromic device for a desired use (Paragraph 179). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Also, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Prior Art Citations
               Kurman et al. (USPG Pub No. 2010/0079844) is being cited herein to show an electrochromic light adjusting member and a light transmitting electrically conductive glass film that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            8/26/2022